DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statements filed on April 29, 2021 and December 9, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4, 7-11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correa et al (10,762,404), hereinafter Correa.
	With respect to claims 1, 7, 8, 11, and 16, Correa discloses in column 2, line 48 – column 3, line 28, an information processing device (20), comprising a sensor (22) configured to detect a substance (RFID tag 26) applied to a medium (28, 25, 27, and the like) containing confidential information (the RFID tag may be configured to hold personal information including name and academic information); and a processor configured to record information including substance information identifying the substance detected with the sensor and user information on a user carrying the medium in combination (the RFID reader 22 collects the information stored on the RFID tag 26).
	With respect to claims 4 and 11, Correa teaches in column 3, lines 16-23, the information processing device wherein the sensor includes a location information sensor configured to acquire location information, and the processor further records the location information acquired with the location information sensor in combination. Column 4, lines 13-17 disclose tracking the location using RFID technology.
	With respect to claims 9 and 10, figure 4 illustrates in figure 4, the sensor being a sensor configured to detect, as the substance, an image/two-dimensional code as the image.
Allowable Subject Matter
6.	Claims 2, 3, 5, 6, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Correa teaches an information processing device, comprising a sensor configured to detect a substance applied to a medium containing confidential information; and a processor configured to record information including substance information identifying the substance detected with the sensor and user information on a user carrying the medium in combination and further discloses tracking using RFID technology, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 2, 3, 5, 6, and 12-15 of the present claimed invention. Specifically, prior art fails to teach the claimed information processing device, wherein the processor changes an acquisition frequency of detecting the substance with the sensor depending on whether the user moves out of a predetermined area or wherein the processor changes an acquisition frequency of detecting the substance with the sensor depending on whether the location information acquired with the location information sensor is outside a predetermined area. Prior art further fails to teach the claimed information processing device, wherein the sensor is a sensor configured to detect, as the substance, an odorless substance. Lastly, prior art fails to teach the information management system, wherein the second processor instructs the information processing device to start detection of the substance in a case where the user carrying the medium moving out of a predetermined area; wherein the first processor notifies the information storage device that the substance is not detected in a case where the substance is not detected with the sensor; and wherein the second processor outputs, when a discard time limit elapses without discarding the confidential information, a notification indicating that a discard time limit elapses. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892, reference cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
/ALLYSON N TRAIL/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        	
September 2, 2022